DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

             Claims 5 and 7 are objected to because of the following informalities:  

             In claim 5, “…to evaluate the probability function…” in line 2 should be corrected to “…to evaluate a probability function…”.  Appropriate correction is required.

             In claim 5, “…to evaluate the probability function…” in line 12 should be corrected to “…to evaluate a probability function…”.  Appropriate correction is required.

             In claim 7, “…to acquire the probability…” in line 2 should be corrected to “…to acquire a probability…”.  Appropriate correction is required.

             In claim 7, “…to acquire the probability…” in line 23 should be corrected to “…to acquire a probability…”.  Appropriate correction is required.

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 3 and 9 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 17 and 20 of copending Application No. 17,566,172. Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Re claim 1,
Claim 1 of copending Application No. 17,566,172 recites of a receiver for receiving a combination signal comprising two separate signal portions whose pulses are shifted relative to each other and/or whose carrier waves comprise a phase difference, wherein the receiver is configured to acquire a first series of samples using a first sampling, the first sampling being adjusted to a symbol phase of the first signal portion; wherein the receiver is configured to acquire a second series of samples using a second sampling, the second sampling being adjusted to a symbol phase of the second signal portion; wherein the receiver is configured to acquire probabilities of transmission symbols of the first signal portion and probabilities of transmission symbols of the second signal portion for a plurality of sampling times based on the first series of samples and the second series of samples; wherein the receiver is configured to determine probabilities for symbols of the first signal portion based on samples of the first sampling and estimated or calculated probabilities for symbols of the second signal portion (see claim 1) without taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the first sampling (Claim 1 of copending Application No.175661721 recites of taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the first sampling and not the inter-symbol interference between transmission symbols of first signal portion in the samples of the first sampling); and wherein the receiver is configured to determine probabilities for symbols of the second signal portion based on samples of the second sampling and estimated or calculated probabilities for symbols of the first signal portion without taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the second sampling (Claim 1 of copending Application No.175661721 recites of taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the second sampling and not the inter-symbol interference between transmission symbols of second signal portion in the samples of the second sampling).
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

Re claim 2,
           Claim 2 of copending Application No. 17,566,172 recites of wherein sampling times of the first sampling are set to sample an output signal of a signal-adjusted filter such that an output signal portion of the signal-adjusted filter which is based on the first signal portion is sampled substantially free of inter-symbol interference; and wherein sampling times of the second sampling are set to sample an output signal of a signal-adjusted filter such that an output signal portion of the signal-adjusted filter which is based on the second signal portion is sampled substantially free of inter-symbol interference.

Re claim 3,
Claim 3 of copending Application No. 17,566,172 recites of wherein the receiver is configured to adjust the first sampling to the symbol phase of the first signal portion and to the carrier phase of the second signal portion; and wherein the receiver is configured to adjust the second sampling to the symbol phase of the second signal portion and to the carrier phase of the first signal portion.

Re claim 9,
           Claim 17 of copending Application No. 17,566,172 recites of a method for receiving a combination signal comprising two separate signal portions whose pulses are shifted relative to each other and/or whose carrier oscillations comprise a phase difference, wherein the method comprises acquiring a first series of samples using a first sampling, the first sampling being adjusted to a symbol phase of the first signal portion; wherein the method comprises acquiring a second series of samples using a second sampling, the second sampling being adjusted to a symbol phase of the second signal portion; wherein the method comprises acquiring probabilities of transmission symbols of the first signal portion and probabilities of transmission symbols of the second signal portion for a plurality of sampling times based on the first series of samples and the second series of samples; wherein probabilities for symbols of the first signal portion are determined based on samples of the first sampling and estimated or calculated probabilities for symbols of the second signal portion (see claim 17) without taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the first sampling (Claim 17 of copending Application No.175661721 recites of taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the first sampling and not the inter-symbol interference between transmission symbols of first signal portion in the samples of the first sampling); and wherein probabilities for symbols of the second signal portion are determined based on samples of the second sampling and estimated or calculated probabilities for symbols of the first signal portion (see claim 17) without taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the second sampling (Claim 17 of copending Application No.175661721 recites of taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the second sampling and not the inter-symbol interference between transmission symbols of second signal portion in the samples of the second sampling).
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

 Re claim 10,
           Claim 20 of copending Application No. 17,566,172 recites of a non-transitory digital storage medium having stored thereon a computer program for performing a method for receiving a combination signal comprising two separate signal portions whose pulses are shifted relative to each other and/or whose carrier oscillations comprise a phase difference, wherein the method comprises acquiring a first series of samples using a first sampling, the first sampling being adjusted to a symbol phase of the first signal portion; wherein the method comprises acquiring a second series of samples using a second sampling, the second sampling being adjusted to a symbol phase of the second signal portion; wherein the method comprises acquiring probabilities of transmission symbols of the first signal portion and probabilities of transmission symbols of the second signal portion for a plurality of sampling times based on the first series of samples and the second series of samples; wherein probabilities for symbols of the first signal portion are determined based on samples of the first sampling and estimated or calculated probabilities for symbols of the second signal portion (See claim 20) without taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the first sampling (Claim 20 of copending Application No.175661721 recites of taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the first sampling and not the inter-symbol interference between transmission symbols of first signal portion in the samples of the first sampling); and wherein probabilities for symbols of the second signal portion are determined based on samples of the second sampling and estimated or calculated probabilities for symbols of the first signal portion (See claim 20) without taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the second sampling (Claim 20 of copending Application No.175661721 recites of taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the second sampling and not the inter-symbol interference between transmission symbols of second signal portion in the samples of the second sampling)., when the program is run by a computer (See claim 20). 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 5 recites of “and to sum the probability contributions associated to an equal transmission symbol of the first signal portion to acquire the probability for the transmission symbol of the first signal portion;” in lines 8 – 10 and “and to sum the probability contributions associated to an equal transmission symbol of the second signal portion to acquire the probability for the transmission symbol of the second signal portion.” in lines 18 – 20.
           It is not clear to which transmission symbol is the claimed “equal” transmission symbol of lines 8 – 10 is referring to. Does the claimed “equal” transmission symbol refer to a transmission symbol that is similar or the same to another transmission symbol of the first or second signal portion or the “equal” on the transmission symbol refers to something different. The same rejection applies to the claimed “equal” transmission symbol of lines 18 – 20.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breiling et al (US 2005/0111347).

Re claims 1 and 9, Breiling teaches of a receiver (Figures 3 and 5 – 6) for receiving a combination signal comprising two separate signal portions (#36, Fig.3) whose pulses are shifted relative to each other and/or whose carrier waves comprise a phase difference (Paragraphs 0051, 0054 and 0058 – 0060), wherein the receiver is configured to acquire a first series of samples using a first sampling (ixTs +T1 + τ1, Paragraph 0054 and Fig.5), the first sampling being adjusted to a symbol phase of the first signal portion (synchronization, Paragraphs 0058 and 0062); wherein the receiver is configured to acquire a second series of samples using a second sampling (ixTs +T2 + τ2, Paragraph 0054 and Fig.5), the second sampling being adjusted to a symbol phase of the second signal portion (synchronization, Paragraphs 0058 and 0062); wherein the receiver is configured to acquire probabilities of transmission symbols of the first signal portion and probabilities of transmission symbols of the second signal portion for a plurality of sampling times based on the first series of samples and the second series of samples (Paragraphs 0088 – 0092 and #540, Fig.6); wherein the receiver is configured to determine probabilities for symbols of the first signal portion (from #541a, Fig.6) based on samples of the first sampling (Paragraph 0062 and Figures 5 – 6) and estimated or calculated probabilities for symbols of the second signal portion (#545b, Fig.6) without taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the first sampling (without taking into account any interference from #582a, Figures 5 – 6); and wherein the receiver is configured to determine probabilities for symbols of the second signal portion (from #541b, Fig.6) based on samples of the second sampling (Paragraph 0062 and Figures 5 – 6) and estimated or calculated probabilities for symbols of the first signal portion (#545a, Fig.6) without taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the second sampling (without taking into account any interference from #582b, Figures 5 – 6).

Re claim 8, Breiling teaches of wherein the receiver is configured to acquire an improved estimate of the probabilities of transmission symbols of another one of the two signal portions based on an updated estimate of the probabilities of transmission symbols of one of the two signal portions (iterative loop, Paragraphs 0015, 0019 – 0022 and Figures 5 – 6).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

          Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Breiling in view of Miller (US 2018/0019799).

          Re claim 2, Breiling teaches of wherein sampling times of the first sampling (sampling times, Paragraph 0054) are set to sample an output signal of a signal-adjusted filter such that an output signal portion of the signal-adjusted filter (#42a, #42c, filters, Fig.4 and #60a, Fig.5, Paragraphs 0055 – 0056) which is based on the first signal portion is sampled substantially free of interference (interference reduction, #60a, Figures 5 – 6); and wherein sampling times of the second sampling (sampling times, Paragraph 0054) are set to sample an output signal of a signal-adjusted filter (#42b, #42d, filters, Fig.4 and #60b, Fig.5, Paragraphs 0055 – 0056) such that an output signal portion of the signal-adjusted filter which is based on the second signal portion is sampled substantially free of interference (interference reduction, #60a, Figures 5 – 6). However, Breiling does not teach of the interference being inter-symbol interference.
            Miller teaches of sampling times (Fig.6) are set to sample an output signal of a signal-adjusted filter such that an output signal portion of the signal-adjusted filter (#604, #606, Fig.6 and Paragraphs 0063 – 0065) which is based on a signal portion sampled substantially free of inter-symbol interference (Paragraphs 0008 and 0067) (Paragraphs 0026 – 0027).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the ISI to improve signal integrity.

          Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Breiling in view of Potter et al (US 2018/0019799).

            Re claim 10, Breiling teaches of method for receiving a combination signal comprising two separate signal portions whose pulses are shifted relative to each other and/or whose carrier oscillations comprise a phase difference, wherein the method comprises acquiring a first series of samples using a first sampling, the first sampling being adjusted to a symbol phase of the first signal portion; wherein the method comprises acquiring a second series of samples using a second sampling, the second sampling being adjusted to a symbol phase of the second signal portion; wherein the method comprises acquiring probabilities of transmission symbols of the first signal portion and probabilities of transmission symbols of the second signal portion for a plurality of sampling times based on the first series of samples and the second series of samples; wherein probabilities for symbols of the first signal portion are determined based on samples of the first sampling and estimated or calculated probabilities for symbols of the second signal portion without taking into account inter-symbol interference between transmission symbols of the first signal portion in the samples of the first sampling; and wherein probabilities for symbols of the second signal portion are determined based on samples of the second sampling and estimated or calculated probabilities for symbols of the first signal portion without taking into account inter-symbol interference between transmission symbols of the second signal portion in the samples of the second sampling (see rejection of claims 1 and 9). However, Breiling does not specifically teach of a non-transitory digital storage medium having stored thereon a computer program for performing the method and having the program run by a computer.
            Miller teaches of a non-transitory digital storage medium having stored thereon a computer program for performing the method and having the program run by a computer (Paragraph 0127).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable medium storing computer-executable instructions for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.

	Allowable Subject Matter

            Claims 4 and 6 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633